Citation Nr: 1809537	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for avascular necrosis, claimed as unspecified chronic bilateral hip condition.


REPRESENTATION

Appellant represented by:	Christine Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACUDTRA) from July 1997 to September 1997 and from September 2002 to August 2003.  He also had reserve service in the North Carolina Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2011 rating decision denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for avascular necrosis, claimed as unspecified chronic bilateral hip condition.

The Veteran testified at a December 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional evidentiary development is required with respect to the remaining issues on appeal prior to final adjudication.  See 38 C.F.R. § 19.9.

At the outset, in light of the Veteran's allegations that his claimed disability was incurred during periods of ACDUTRA and/or inactive duty for training (INACDUTRA), the Board finds that the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA.

In a July 2009 Statement in Support of Claim the Veteran reported that he received Social Security Administration (SSA) disability compensation for a bilateral hip condition.  A review of the record indicates that an SSA inquiry was made and the Veteran was in receipt of SSA benefits.  However, no SSA records have been associated with the Veteran's claims file.  See Golz, 590 F.3d at 1321.  As such, the Board finds that the AOJ should make appropriate attempts to obtain any SSA records pertaining to the Veteran.

Finally, the AOJ should obtain updated VA treatment records dating from July 2009 to the present.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA has an obligation to obtain all VA records).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA with the North Carolina Army National Guard.

2.  Review the record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA, and INACDUTRA.  The Veteran should be notified of such findings and provided an opportunity to respond.

3.  Obtain all relevant medical and adjudicative Social Security Administration records involving the Veteran.

4.  Obtain outstanding VA medical records for the period from June 2009 to the present.

5.  After completing all indicated development, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




